BURKE, Justice,
dissenting.
I dissent.
Since its effective date,1 the Alaska Constitution has contained the following guarantee: “Every person may freely speak, write, and publish on all subjects, being responsible for the abuse of that right.” Alaska Const, art. I, § 5. Today, without giving serious consideration to the meaning of this provision, this court puts its stamp of approval on legislation which imposes substantial and prior restraints on the right to speak in support of, or in opposition to, political candidates and ballot issues.2 Such legislation is, in my judgment, patently invalid. I believe it is our duty to declare the Alaska campaign disclosure law unconstitutional, upon the ground that it infringes upon an absolute right: the right, under article I, section 5, to engage in political speech without government interference, so long as there is no abuse, or at least some threatened abuse, of that right.
Preliminarily, it should be noted that the majority repeats a mistake that was made in Messerli v. State, 626 P.2d 81 (Alaska 1980), where the court insisted upon viewing article I, section 5 as a provision which “on [its] face would appear to admit of no exceptions and which would prevent any restrictions by the legislature.” 626 P.2d at 83 (footnote omitted). On this basis, the *720court approved of the campaign disclosure law, “because absolute freedom of speech ... in all situations and on all occasions would in certain instances be incompatible with the preservation of other rights essential in a democracy.” Id. The same rationale is now used in the case at bar.
This, of course, is an entirely inaccurate description of article I, section 5. If anything is clear, it is that the right guaranteed by that section is not abosolute under all circumstances; article I, section 5 expressly states that persons exercising their right of free speech are “responsible for the abuse of that right.”3 Thus, the question in this case, as in Messerli, is not whether the right guaranteed by article I, section 5 is an absolute right. Undoubtedly there are times when it is not. The question is, whether limitations may be imposed — in this case limitation upon the right to speak in support of, or in opposition to, political candidates or ballot issues — without regard to whether the right to speak is being abused. This question, unfortunately, is not addressed by the majority, except by implication.
In my judgment, the meaning of article I, section 5 is too plain to be misunderstood.4 It clearly prohibits any and all limitations upon the right of free speech, other than those dealing with the abuse of that right. See State v. Coe, 679 P.2d 353 (Wash.1984) (identical provision in the Washington Constitution “absolutely forbids” prior restraints against constitutionally protected speech).5 My colleagues, nevertheless, insist upon treating this question as if it were the same as the First Amendment question, which it is not. “Balancing” the importance of an individual’s right to speak against society’s need for the restrictions imposed by the campaign disclosure act, they conclude that there is a compelling governmental interest in the latter. The intrusion upon the individual’s right to speak is said to be justified, because it (1) serves the need for an informed electorate, by identifying those supporting or opposing a particular candidate or ballot issue; (2) deters corruption and the appearance of corruption; and (3) aids in the detection of campaign contribution limit violations.
I have no quarrel with the majority’s belief that these are worthwhile goals, which should be balanced against the danger that exists when people are free to speak in support of, or in opposition to, political candidates or ballot issues, unhampered by restrictions such as those found in Alaska’s campaign disclosure law. This, however, is exactly what occurred when the people ratified and adopted the state constitution. The required “balancing,” in other words, has already been done by the people. This being so, it is beyond the power of the legislature and this court to say that the people made the wrong choice. As the only body of state law approved and adopted by direct vote of the people, the constitution is supreme. Alaska Const, art. I, § 2 (all political power resides in the people).
*721Whether or not the legislature believes the legislation in question is necessary, and irrespective of this court’s agreement or disagreement with the legislature’s judgment, there is an unqualified constitutional prohibition against laws restraining the right to speak, so long as the speaker does not abuse that right. It defies logic, as well as accepted principles of constitutional law, to allow this express prohibition to be overridden by a statute which imposes direct restraints on the very right the constitution protects. See Matthews v. Quinton, 362 P.2d 932, 944 (Alaska 1961) (police power may not be exercised in contravention of plain and unambiguous constitutional provisions). The fact that it is being overridden for a worthwhile purpose is immaterial.
It is possible to conclude, I suppose, that the people didn’t know what they were doing when they ratified article I, section 5, and that we, therefore, are entitled to protect them from the consequences of such action. This, however, is a dangerous step, and one that I do not care to take. The decision in this case suggests that the majority may feel otherwise.

. The Alaska Constitution became effective on the date Alaska was admitted to the Union, January 3, 1959.


. The majority concedes, and the parties appear to agree, that VECO’s political activities are a form of "speech,” and that the Alaska campaign disclosure law purports to regulate, and thereby ‘burdens,” the exercise of the rights of free speech and political association. In Alaska Gay Coalition v. Sullivan, 578 P.2d 951, 959 (Alaska 1978), these were described as "fundamental rights.”


. The court, in Messerli, did acknowledge that its description of article I, section 5 was "not entirely accurate," noting the language quoted above. This part of article I, section 5, however, was said to be "not pertinent to the discussion in [the] case,” and was otherwise ignored. 626 P.2d at 83 n. 10.


. Several states have constitutional provisions similar to Alaska’s article I, section 5. See State v. Coe, 679 P.2d 353, 360-61 (Wash.1984). Article I, section 5 of the Washington Constitution, for example, is identical. The Washington provision was modeled after one that was contained in the California Constitution of 1879. Id. When called upon to interpret this provision, the California Supreme Court, more than ninety years ago, stated:
The wording of this section is terse and vigorous, and its meaning so plain that construction is not needed.... It is patent that this right to speak, write, and publish cannot be abused until it is exercised, and before it is exercised there can be no responsibility.
Dailey v. Superior Court, 112 Cal. 94, 44 P. 458, 459 (1896).


.This is the usual and ordinary meaning of the words used, and there is nothing in the history of article I, section 5 to suggest an that those words were intended to have some other meaning. See 2 Proceedings of the Alaska Constitutional Convention 1305-07 (January 5, 1956).